FILED
                            NOT FOR PUBLICATION                               DEC 16 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30332

               Plaintiff - Appellee,              D.C. No. 3:12-cr-00107-BR

  v.
                                                  MEMORANDUM*
CHRISTOPHER COOL WILMER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Christopher Cool Wilmer appeals from the district court’s judgment and

challenges the 300-month sentence imposed following his guilty-plea conviction

for sex trafficking of a child, in violation of 18 U.S.C. §§ 2, 1591(a)(1), (a)(2),

(b)(2), 1594(a) and (c); coercion and enticement of a minor, in violation of 18

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 2422(b); transportation of a minor, in violation of 18 U.S.C. § 2423(a)

and (e); and violation of the Mann Act, 18 U.S.C. § 2421. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         Wilmer contends that the sentence is substantively unreasonable because the

court failed to take into account his difficult childhood, and because his victims

“suffered less harm than [is] typical” in these crimes. We review the substantive

reasonableness of a sentence for abuse of discretion. See United States v. Carty,

520 F.3d 984, 993 (9th Cir. 2008) (en banc).

         The district court did not abuse its discretion in imposing Wilmer’s sentence,

which was significantly lower than that recommended by the Guidelines, the

government, and the probation officer. See Gall v. United States, 552 U.S. 38, 51

(2007). Wilmer’s victims, a 16-year-old and a developmentally disabled 18-year-

old, were repeatedly sold for sex over the two-month period they worked for

Wilmer. The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

severity of Wilmer’s crimes and his extensive criminal history. See Gall, 552 U.S.

at 51.

         AFFIRMED.




                                            2                                   13-30332